91 F.3d 159
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
Robert H. KETCHUM, also known as Bob Ketchum, also known asR.H. Ketchum, also known a Robert Ketchum, alsoknown as Kent C. Norman, Plaintiff-Appellant,v.UNITED STATES POSTAL SERVICE, Defendant-Appellee.
No. 95-1527
United States Court of Appeals, Tenth Circuit.
June 28, 1996.

ORDER AND JUDGMENT*
Before BRORBY, EBEL, and HENRY, Circuit Judges.


1
After examining the briefs and the appellate record, this panel has determined unanimously that oral argument would not materially assist the determination of this appeal.  See Fed.  R.App. P. 34(a);  10th Cir.  R. 34.1.9.  The case is therefore ordered submitted without oral argument.


2
Appellant Robert H. Ketchum appeals the district court's denial of his pro se motion to proceed in forma pauperis.  Appellant has a history of filing frivolous appeals.  His access to the courts has been properly restricted by the district court, and these restrictions have been affirmed on appeal.  See Ketchum v. Cruz, 775 F.Supp. 1399, 1403-04 (D.Colo.1991), aff'd, 961 F.2d 916, 921 (10th Cir.1992).  Accordingly, we agree with the district court's decision.  Mr. Ketchum's allegations are frivolous.  We deny his motion to proceed in forma pauperis and dismiss this appeal.  See Attach.  (Dist. Ct. Order and Appendix A).


3
Moreover, Mr. Ketchum's efforts to litigate in violation of the limitations placed on him by the above cases may result in further sanctions, including possible fines.  See Fed.  R.App. P. 38 (allowing a court of appeals to "award just damages and single or double costs to the appellee" if "an appeal is frivolous");  Christensen v. Ward, 916 F.2d 1462, 1469 (10th Cir.)  (recognizing a court of appeals' power under Fed.  R.App. P. 38 "to impose sanctions ... for the filing of frivolous appeals" and its "inherent power to impose sanctions that are necessary to regulate the docket, promote judicial efficiency, and ... to deter frivolous filings"), cert. denied, 498 U.S. 999 (1990);  Van Sickle v. Holloway, 791 F.2d 1431, 1437 (10th Cir.1986) (imposing on the pro se plaintiff double costs and "a limited contribution to the United States for the cost and expenses of this action").  "He that hath ears to hear, let him hear."   Mathew 11:15 (King James).


4
The mandate shall issue forthwith.



*
 This order and judgment is not binding precedent, except under the doctrines of law of the case, res judicata, and collateral estoppel.  The court generally disfavors the citation of orders and judgments;  nevertheless, an order and judgment may be cited under the terms and conditions of 10th Cir.  R. 36.3